Order directing examination of third party before trial, in so far as appealed from, affirmed, with ten dollars costs and disbursements. ' We think plaintiff has presented a ease of special circumstances justifying the examination of the witness sought to be examined under Civil Practice Act, section 288. The record shows a refusal by defendants to furnish the plaintiff with information in their possession to which the courts have decided plaintiff is entitled. Kelly, P. J., Rich, Manning, Young and Kapper, JJ., concur. Settle order on notice.